Citation Nr: 0300421	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  99-10 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased (compensable) evaluation 
for residuals of a cholecystectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
December 1969.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Montgomery, Alabama Regional Office (RO).  By a rating 
action of November 1996, the RO denied the veteran's claim 
of entitlement to service connection for PTSD.  A notice 
of disagreement (NOD) with that determination was received 
in April 1997.  Subsequently, in a rating action of 
January 1999, the RO denied the veteran's claim for 
service connection for PTSD.  An NOD with that 
determination was received in February 1999.  A statement 
of the case (SOC) was issued in April 1999, and a 
substantive appeal was received in May 1999.  The veteran 
appeared and offered testimony at a hearing before a 
hearing officer at the RO in July 1999.  A transcript of 
that hearing is of record.  A supplemental statement of 
the case (SSOC) was issued in September 1999.  Following 
the receipt of additional medical evidence, an SSOC was 
issued in January 2000.  

By a rating action in January 2001, the RO denied the 
veteran's claim for a compensable evaluation for residuals 
of cholecystectomy.  An NOD with that determination was 
received in April 2001.  An SOC was issued in May 2001, 
and a substantive appeal was received in July 2001.  A 
rating action in February 2002 confirmed the previous 
denials of the veteran's claim for service connection for 
PTSD and a compensable evaluation for residuals of 
cholecystectomy.  An SSOC, addressing both issues, was 
sent to the veteran in March 2002.  

On September 24, 2002, the veteran appeared and offered 
testimony at a hearing before the undersigned member of 
the Board, sitting at Montgomery, Alabama.  A transcript 
of the hearing is of record.

By a rating action in January 1999, the RO denied the 
veteran's claim of entitlement to service connection for 
hearing loss.  The veteran was notified of that 
determination and of his appellate rights by letter dated 
January 25, 1999.  Subsequently, a rating action of August 
2002 denied service connection for a skin condition and 
arthritis.  The veteran was notified of that determination 
and of his appellate rights, by letter dated in August 
2002.  No notice of disagreement (NOD) with those 
determinations has been submitted, and those issues have 
not been certified for appellate consideration.  
Therefore, the Board does not have jurisdiction over that 
issue.  38 U.S.C.A. § 7105 (West 1991).  


FINDINGS OF FACT

1.  There is credible supporting evidence of inservice 
stressors.

2.  The veteran currently has PTSD as the result of the 
credibly supported in-service stressors.

4.  The residuals of cholecystectomy are currently 
manifested by pain and mild tenderness in the area of the 
scar, with sutures more nearly approximate a tender and 
painful scar on objective demonstration, but no other 
symptoms shown by medical evidence to be etiologically 
associated with the gall bladder surgery.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2002).  

2.  A disability rating of 10 percent, but no more, is 
warranted for residuals of a cholecystectomy on the basis 
of a tender and painful scar.  38 U.S.C.A. §§ 1155, 5107 
(West Supp. 2002); 38 C.F.R. §§ 4.114, 4.118, Diagnostic 
Codes 7318, 7804 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

The veteran served in Vietnam from April 1968 to April 
1969.  The record indicates that his military occupational 
specialty was Administrative Specialist.  His Certificate 
of Release or Discharge from Active Duty (DD Form 214) 
indicates that he was awarded the National Defense Service 
Medal, the Republic of Vietnam Campaign Medal, and the 
Vietnam Service Medal.  

Service personnel records show that the veteran was on 
duty in the Republic of Vietnam from May 21, 1968 to May 
21, 1969.  During this tour of duty, he served as an 
Administrative Specialist, and he was assigned to the 633rd 
Security Police Squadron in Pleiku.  


The service medical records reflect that on January 31, 
1968, the veteran underwent cholecystectomy; he was 
discharged from the hospital in February 1968.  The 
pertinent diagnoses were pancreatitis, cholecystitis and 
cholelithiasis.  The separation examination, conducted in 
October 1969, revealed an 8-inch scar in the right lower 
quadrant.  The service medical records were negative for 
any complaints, findings or diagnoses of a psychiatric 
disorder.  

A rating action in May 1970 established service connection 
for cholecystectomy; a noncompensable evaluation was 
assigned, effective December 9, 1969.

The veteran submitted a claim for service connection for 
PTSD in July 1996.  

VA outpatient treatment reports dated from May 1996 to 
August 1996, show that the veteran received clinical 
attention for several disabilities, including a 
psychiatric disorder diagnosed as PTSD.  

The veteran was afforded a VA compensation examination in 
August 1996, at which time he indicated that 10 percent of 
his time with the 633rd Security Police Squadron was served 
in combat duty.  He reported that while he was officially 
a clerk, during alerts he was sent out to serve on guard 
duty.  He also reported that his unit received heavy 
rocket, mortar and sniper fire.  He indicated that he had 
found himself becoming more fearful.  

The veteran reported one incident in which he was sent to 
remove secret materials and instruments from a downed 
aircraft and came under sniper fire for almost an hour.  
He recalled another incident when he was sent to get some 
new armored personnel carriers and bring back to Pleiku.  
On the trip back, he came under sniper fire for about two 
to three hours, during which time one solder was wounded.  
Following a mental status examination, the veteran was 
diagnosed with PTSD; and major depressive disorder with 
psychotic features.  The reported stressors were 
unemployment, money problems, and combat experiences.  

During a VA examination in September 1996, the veteran 
reported complaints of right upper quadrant discomfort on 
and off near the cholecystectomy scar.  The veteran 
reported that he sometimes felt as if there was swelling 
in the area.  He noted that the pain often went away 
without medication.  Examination of the abdomen revealed a 
long, right upper quadrant scar secondary to 
cholecystectomy.  No incisional hernia was found.  A well-
healed scar was noted.  No other masses were felt in the 
abdomen.  The pertinent diagnosis was history of 
cholecystectomy in "1966;" and long scar with discomfort 
over the scar, but no incisional hernia noted.  

Received in March 1997 was a statement from the veteran 
wherein he reported his experiences while stationed in 
Vietnam.  The events reported were similar to those 
reported during the August 1996 VA examination and in the 
PTSD questionnaire.  In addition, the veteran recalled 
that when he was sent to pick up some personnel carriers 
they came under attack and someone lost a leg.  

In February 1997 a counselor at the Mobile, Alabama, Vet 
Center, reported that the veteran first came to the Center 
in April 1995.  It was noted that he had been seen in 
weekly individual counseling sessions to assist him with 
PTSD issues.  The therapist noted that the veteran 
continued to suffer from his Vietnam experiences in the 
form of nightmares, flashbacks, sleep disturbance, and 
anger.  It was also noted that he evidenced symptoms of 
significant depression, emotional and social distance, as 
well as apathy and suspiciousness.  The therapist reported 
that the veteran continued to suffer from chronic PTSD.  

Medical evidence of record dated from May 1996 through 
April 1997 reflect that the veteran received ongoing 
clinical evaluation and treatment for several 
disabilities, including PTSD and dysthymia.  

The veteran was admitted to a VA hospital in March 1997 
complaining of flashbacks, nightmares, isolation, 
intrusive thoughts, anger, nervousness and depression.  
Following admission, a physical examination revealed an 
old healed scar over the right upper quadrant secondary to 
gallbladder.  The pertinent discharge summary was PTSD 
delayed type with affective features.  

Received in September 1996 was a completed PTSD 
questionnaire, wherein the veteran indicated that he was 
assigned to the 633rd Security Police Squadron in Pleiku, 
Vietnam during the period from 1968 to 1968.  The veteran 
reported that there were many nights that his unit came 
under mortar and rocket attacks.  

At his hearing in July 1999, the veteran reiterated that 
he was a clerk with the 633rd Security Police Squadron and 
his duties were supposed to be clerical; however, whenever 
the unit came under red alert, he was put on perimeter 
guard duty.  The veteran indicated that he carried an M-16 
rifle as well as a 45; he fired upon the enemy and he was 
fired upon.  The veteran reported that the Squadron used 
to get fired upon with 122-millimeter rockets, the sounds 
of which could cause anyone to shiver; he stated that the 
shrapnel from those rockets would tear into nearby 
sandbags.  The veteran testified that one night he and 
others had to pull soldiers out of a bunker that had been 
hit by shrapnel and get them medical attention.  He also 
reported that while on duty to retrieve an antipersonnel 
carrier, one of the other soldiers stepped on a mine and 
was injured.  

Also submitted at the hearing were records from the U. S. 
Armed Services Center for Research of Unit Records 
(USASCRUR), which provided historical reports submitted by 
the 633rd Special Operations wing for the period from 
October 1968 to March 1969.  It was noted that while the 
reports show that rocket rounds struck Pleiku Air Base on 
November 21, 1968 and again on December 23, 1968, 
casualties consisted of three men with shrapnel wounds; 
the records did not indicate that anyone lost a leg.  

An award letter from the Social Security Administration, 
dated in September 1999, indicating that the veteran had 
been found to be disabled as a result of PTSD.  

VA outpatient treatment reports dated from February 1999 
to February 2000 reflecting ongoing evaluation and 
treatment for several disabilities, including increased 
pain in the right upper quadrant and PTSD symptoms.  

The veteran was afforded a VA examination in May 2000, at 
which time it was noted that he had a history of right 
upper quadrant pain recurrent since a gallbladder surgery 
30 years ago.  The veteran indicated that he was told that 
he had some kind of foreign body in that area since his 
operation.  Examination of the abdomen revealed evidence 
of a gallbladder surgery with a well-healed scar in his 
right upper quadrant.  No significant tenderness and no 
organomegaly were noted.  Bowel sounds were normal.  No 
hernia was noted.  The pertinent diagnosis was status post 
gallbladder surgery and occasional right upper quadrant 
pain.  

The veteran was also referred for a VA psychiatric 
examination in May 2000.  The veteran related that during 
times of "red alert," he was pulled from his position as a 
clerk to fire weapons on the enemy.  The veteran indicated 
that he was also fired upon, witnessed the injury of other 
servicemen and witnessed the deaths of several soldiers.  

The veteran indicated that since service, he had 
experienced nightmares, difficulty sleeping, flashbacks 
and agitated behavior.  The veteran also reported that he 
began drinking and smoking marijuana in order to "kill his 
sorrow."  The veteran stated that he had lost several jobs 
as a result of excessive absences resulting from poor 
sleep because of the nightmares.  He also reported 
depression, guilt, sleep disturbance, anxiety, 
irritability, anxiety, recollections of events in Vietnam, 
nightmares, and fatigue as are result of his Vietnam 
experiences.  He reported that he had lost interest in 
activities and felt detachment from other people.  He also 
reported becoming assaultive when his memories of Vietnam 
were triggered.  

On mental status examination, the veteran was cooperative, 
alert, and oriented.  His affect appeared blunted and sad, 
and he was frequently tearful during the interview.  He 
also reported that his sleep was marked by restlessness 
and nightmares, which might occur for a few nights.  His 
thought processes appeared logical and coherent.  Thought 
content appeared to be within normal limits; however, he 
reported that when anxious he tended to become paranoid.  
The veteran denied any current suicidal or homicidal 
ideations.  Memory was intact, except for a slight 
impairment in short-term memory.  Insight was fair; 
judgment was good.  The pertinent diagnosis was PTSD.  

In Statements from the Mobile Vet Center, dated in January 
1998, June 1999, October 1999 show that the veteran had 
been involved in weekly individual therapy sessions, 
psychotherapy, and drug therapy for PTSD.  

Statements from the Mobile Vet Center, dated in January 
1998, June 1999, October 1999 and April 2001, report that 
the veteran continued to be seen in weekly individual 
therapy sessions for treatment of PTSD.  

VA outpatient treatment reports dated from July 2000 to 
June 2001, show that the veteran received ongoing clinical 
evaluation for PTSD.  These records also indicate that the 
veteran received clinical evaluation for residuals of 
cholecystectomy, including right upper quadrant pain.  
During a clinical visit in October 2000, the veteran was 
diagnosed with stabbing pain in the right side at 
intervals.  

In April 2001, the veteran complained of right upper 
quadrant and tightness in the area; no other symptoms were 
reported.  Subsequently received in February 2002 were 
additional VA treatment reports dated from August 2001 to 
January 2002.  These records indicate that the veteran 
complained of recurring intrusive thoughts, nightmares, 
flashbacks, depression and problems controlling his anger, 
difficulty sleeping, and depression; the veteran was 
diagnosed with PTSD.  

At his hearing in September 2002, the veteran testified 
that he had a tendency to break out in cold sweat, and 
experience tightness in the area of the cholecystectomy 
sutures, which made it difficult to straighten up.  The 
veteran indicated that he had sharp pain in the area of 
the sutures; he also stated that the pain was constant and 
sudden.  It was argued that the veteran's records revealed 
significant combat action, including mortar attacks on the 
veteran's until while he was stationed in Vietnam.  He 
noted that his unit had been bombarded with 122-millimeter 
rockets quite often.  Ever since service, he had 
experienced flashbacks and nightmares involving those 
events.  

Submitted at the hearing were documents from the Air Force 
Historical Research Agency.  These records indicate that, 
during the period from July 1968 to September 30, 1968, 
unit 633 was activated at Pleiku Air Base, Republic of 
Vietnam.  During that time, the Air Base experienced 2 
ground attacks.  Their mission was to destroy enemy forces 
and facilities by executing close air support and 
interaction mission; provide air escort for search and 
rescue, defoliation and convoy operations; conduct visual 
and photographic reconnaissance missions in support of 
special air warfare operations; maintain and operate base 
support services to assigned tenant units; and provide for 
security of areas under jurisdiction of the wing.  The 
records also indicated that from January 1, 1969 to March 
31, 1969, Pleiku Air Base was subjected to enemy 122-
millimeter rocket and 82-millimeter mortar attacks.  It 
was also reported that two A-1 aircrafts were lost to 
hostile ground fire.  A major fire occurred due to 
petroleum, oil and lubricants areas being hit by rockets.  

Also submitted at the hearing was the result of a CT scan 
of the abdomen, performed in July 2002, which revealed 
metallic sutures or staples along the right upper quadrant 
in the abdominal wall, most likely due to previous surgery 
for a cholecystectomy; no interhepatic ductal dilatation 
was noted.  The remainder of the abdomen was unremarkable.  
The examiner reported that the sutures were intact and he 
did not feel that it would be in the veteran's best 
interest to remove the sutures as it would require taking 
down the entire abdominal incision; however, he could not 
say that the veteran did not have some sort of scar tissue 
or nerve entrapment which was leading to the abdominal 
wall pain that had persisted since the surgery.  The 
assessment was probable post cholecystectomy abdominal 
wall pain.  

II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted, which provides new 
statutory requirements regarding notice to a veteran and 
his representative and specified duties to assist in the 
development of his claims.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002); see Holliday v. 
Principi, 14 Vet. App. 280, 284-86 (2001) (holding all 
sections of VCAA are retroactive).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  These regulations were meant to clarify 
the operation of the VCAA and were not meant to bestow any 
new rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Therefore, the veteran is not prejudiced by the Board's 
application of these regulations in the first instance.  

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that its holding in Holliday 
"was not intended to stand for the proposition that the 
VCAA requires remand of all pending claims and that this 
Court may not decide that the VCAA could not affect a 
pending matter."  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001)(en banc). In subsequent decisions the Court has 
held that the VCAA was inapplicable to a matter of pure 
statutory interpretation.  See Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000).  The Court has also concluded 
that the VCAA was not applicable where the appellant was 
fully notified and aware of the type of evidence required 
to substantiate his claims and that no additional 
assistance would aid in further developing his claims.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet 
App 362 (2001); Dela Cruz; see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

Since the Board is granting the benefits sought on appeal, 
further assistance is not necessary to substantiate the 
veteran's claims.  The veteran has not reported any 
evidence that would show entitlement to greater than a 10 
percent evaluation for the cholecystectomy residuals.


III.  Law and Regulations-service connection PTSD.

When the veteran initially filed his claim in July 1996, 
entitlement to service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition with credible supporting evidence that the 
claimed inservice stressor actually occurred and a link, 
established by medical evidence, between the current 
symptomatology and the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998).  

Thereafter, § 3.304(f) was amended, effective March 7, 
1997.  64 Fed. Reg. 32,807-32,808 (1999).  The amended 
regulation provides:

Service connection for post-traumatic 
stress disorder requires medical 
evidence diagnosing the condition in 
accordance with § 4.125(a) of this 
chapter; a link, established by medical 
evidence, between current symptoms and 
an in-service stressor; and credible 
supporting evidence that the claimed 
in-service stressor occurred. If the 
evidence establishes that the veteran 
engaged in combat with the enemy and 
the claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, 
and provided that the claimed stressor 
is consistent with the circumstances, 
conditions, or hardships of the 
veteran's service, the veteran's lay 
testimony alone may establish the 
occurrence of the claimed in-service 
stressor.
38 C.F.R. § 3.304(f) (2002).  

In addition, in November 1996, VA regulations were amended 
to adopt the fourth addition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.130 
(1997). An earlier version of that text, DSM-III (3rd ed. 
1980), was in use by VA at the time the veteran filed his 
claim in 1995.  38 C.F.R. § 4.125 (1996).  

In Cohen v. Brown, 10 Vet. App. 128, 145 (1997), the Court 
noted that a significant change from DSM-III to DSM-IV was 
that the diagnostic criteria for a PTSD stressor (that is, 
the requirements for determining the sufficiency of a 
claimed stressor) "are no longer based solely on usual 
experience and response but are individualized (geared to 
the specific individual's actual experience and 
response)." Cohen, at 141.  Subsequently, the Court noted 
that, "under Cohen, the appellant was 'entitled to receive 
the benefit of the most favorable version' of the DSM."  
Helfer v. West, 11 Vet. App. 178, 179 (1998), aff'd, 174 
F.3d 1332 (Fed. Cir. 1999).  

The Board finds that the new criteria are more favorable 
to the veteran's claim.  The new criteria, as interpreted 
by the Court, eliminate the role of adjudicators in 
determining the sufficiency of a claimed stressor in 
supporting a diagnosis of PTSD.  Instead the sufficiency 
of the stressor is presumed if it is accepted by a medical 
professional in making the diagnosis.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement 
to service connection for PTSD will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence 
that a veteran engaged in combat with the enemy, and the 
claimed stressor(s) are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), 
(f) (2001); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (2002).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony 
alone will not be enough to establish the occurrence of 
the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 
389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, the record must contain service 
records or other corroborative evidence that substantiates 
or verifies the veteran's testimony or statements as to 
the occurrence of the claimed stressor.  See West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  

In this case the veteran has received numerous diagnoses 
of PTSD.  These diagnoses have been based on stressors 
experienced in Vietnam.  Service department records 
confirm that the veteran's unit came under rocket fire on 
numerous occasions, received two ground attacks, and lost 
two aircraft.  Since the veteran was a member of the unit 
when these incidents occurred, the Board must presume that 
he was exposed to them.  Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002).  These records are consistent with 
at least some of the stressors reported by the veteran.  
These stressors also served as the basis for the current 
diagnoses of PTSD.

Therefore, the Board finds that there is credible 
supporting evidence for the inservice stressors that 
served as the basis for the current diagnosis of PTSD. 
Accordingly, service connection for PTSD is warranted.


IV.  Legal analysis-increased rating for residuals of 
cholecystectomy.

Disability ratings are intended to compensate impairment 
in earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities.  Id.  Evaluation of a service-
connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1, 4.2 (2002).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10 (2002).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work and 
to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. §§ 4.2, 
4.3 (2002).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).  

The service-connected residuals of cholecystectomy are 
rated as noncompensably disabling under Diagnostic Code 
7318.  Under that code, removal of the gall bladder with 
no residual symptoms will be rated as 0 percent disabling.  
Mild residual symptoms will be rated as 10 percent 
disabling and severe symptoms will be assigned a 30 
percent disability rating.  Diagnostic Code 7318.  The 
scar resulting from the cholecystectomy would be rated as 
10 percent disabling if it were tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  

The Board finds that the residuals of cholecystectomy are 
manifested primarily by complaints of pain and tenderness 
in the area of the scar.  Such symptoms warrant a 
compensable rating under Diagnostic Code 7804.

However, there are no symptoms of the cholecystectomy that 
produce or approximate severe impairment.  In the absence 
of any identifiable residuals of the cholecystectomy, a 
compensable rating under Diagnostic Code 7318 is not 
warranted.

VA has recently adopted new regulations for evaluating 
scars.  The veteran has not alleged, nor does the evidence 
show that he has symptomatology that approximates the 
criteria for an evaluation in excess of 10 percent under 
the new regulations.  67 Fed. Reg. 49,596 (Jul. 31, 2002) 
(to be codified at 38 C.F.R. 4.118, Diagnostic Code 7801).  
Under the new regulations would require a symptomatic scar 
approximating 12 inches, the veteran's scar is only 8 
inches long.  Application of the new regulations could not 
result in a higher evaluation.  Therefore, further notice 
and development with regard to the new regulations is not 
required.

The Board concludes that the evidence is in favor of the 
grant of a 10 percent rating and no more for residuals of 
the cholecystectomy.


ORDER

Service connection for PTSD is granted.  

A 10 percent rating for residuals of a cholecystectomy is 
granted subject to the laws and regulations governing the 
payment of monetary awards.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

